Appeal from an order of the Supreme Court, Richmond County (Sacks, J.), dated January 13,1981, dismissed. That order is reviewed on the appeal from the order of the same court dated February 26, 1981 (see Matter of Aho, 39 NY2d 241, 248). Order dated February 26, 1981, affirmed (see Matter of Ackerman [Forbes], 66 AD2d 1027; United States Fid. & Guar. Co. v Stuyvesant Ins. Co., 61 AD2d 1122; cf. Rabideau v Aetna Cas. & Sur. Co., 54 AD2d 1055; Matter of Adams [Government Employees Ins. Co.], 52 AD2d 118). Petitioners are awarded one bill of costs to cover both appeals. Damiani, J.P., Gulotta, Margett and Bracken, JJ., concur.